ACCEPTED
                                                                                        04-15-00405-cv
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                 9/30/2015 12:52:27 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK



                             NO. 04-15-00405-CV
                                                                       FILED IN
                           In the Court of Appeals              4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                                   for the                     09/30/2015 12:52:27 PM
                                Fourth District                   KEITH E. HOTTLE
                                                                        Clerk
                             San Antonio, Texas
                                DAVID GILLESPIE,
                                          Appellant
                                        V.

                                 A.L. HERNDEN,
                                          Appellee

     On Appeal from the 408th Judicial District Court of Bexar County, Texas
        (Cause No. 2013-CI-10278, Hon. Cathleen M. Stryker, Presiding)

            APPELLEE’S MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      1.    Appellant, David Gillespie, herewith files his response to this Court’s

Order of September 15, 2015.

      2.    Appellant filed its Notice of Appeal on July 3, 2015, two days after

its due date of July 1, 2015. The Clerk’s record was filed on September 9, 2015.

3.          Appellant advises the Court that due to a calendar error caused by the

preparation of a response to Motion for Summary Judgment in the case styled

Civil Action No. 5:14-CV-00733; John Gonzales vs. Robles and Sons, Inc.,

Robles Service Group, LLC, Vaughn Construction Company, Sunbelt Rentals
Industrial Services, LLC and JLG Industries, Inc.; In the United States District

Court Western District of Texas San Antonio Division, the hearing on Motion for

Rulings in the case styled Cause No. 2012-CI-09903; John Joseph Carreon and

John A. Polito vs. Greater San Antonio Transportation Company d/b/a Yellow

Cab. in preparation for trial on July 6, 2015, and the final preparation of the

documents in the case styled Cause No. 5:14-CV-00149; Candelario V. Gonzalez,

et al. v. Cooper Tire and Rubber Company, et al, the Notice of Appeal was not

filed timely. Undersigned counsel because of his schedule, inadvertently failed to

file the Notice but upon discovery immediately did so.

      4.     Appellee respectfully requests accept the Notice of Appeal that was

filed within the 15 day grace period as timely and for general relief.

      5.     Appellee files this Motion for Extension of Time to File Appellant’s

Brief Notice of Appeal pursuant to Texas Rules of Appellate Procedure 26.3,

10.5(b)(1)(C), 38.6(d), and the Local Rules of Fourth Court of Appeals.

      WHEREFORE, Appellant, by and through its undersigned Counsel,

requests the Court consider this motion and extend the time for filing its

Appellant’s Notice of Appeal until July 3, 2015.

                                              Respectfully submitted,

                                              GENE TOSCANO, INC.
                                              846 Culebra Road, Suite 104
                                              San Antonio, Texas 78201-6244
                                             Telephone: (210) 732-6091
                                             Facsimile: (210) 735-4167

                                             BY: /s/ Andrew E. Toscano
                                                ANDREW E. TOSCANO
                                                Attorney at Law
                                                State Bar No. 00786832
                                                COUNSEL FOR APPELLANT


                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing has
this day been served on the counsel below, in the means and by the manner
indicated hereinafter:

      Mr. Richard A. Sparr, Jr.
      1313 N. E. Loop 410, Suite 100
      San Antonio, Texas, 78209
      SENT BY FACSIMILE TRANSMISSION
      TO: (210) 828-5444

      Mr. Frederick R. Zlotucha
      222 Main Plaza East
      San Antonio, Texas 78205
      SENT BY FACSIMILE TRANSMISSION
      TO: (210) 227-8316

      FOURTH COURT OF APPEALS
      Cardena-Reeves Justice Center
      300 Dolorosa Ste. 3200
      San Antonio, Texas 78205
      210-355-2762- fax

      Signed on September 30, 2015.

                                             /s/ Andrew E. Toscano
                                             Andrew E. Toscano
                                             Counsel for Appellee